Filed 5/14/13 P. v. Taylor CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137719
v.
WILLIAM V. TAYLOR,                                                   (Mendocino County Super. Ct.
                                                                     No. SCUKCRCR12214532)
         Defendant and Appellant.


         Defendant appeals from a judgment entered on his plea of no contest. His counsel
has asked this court for an independent review of the record to determine whether there
are any arguable issues (People v. Wende (1979) 25 Cal. 3d 436), and has noted an area in
the record that might arguably support the appeal (Anders v. California (1967) 386 U.S.
738).1
         Defendant was originally charged by information with violations of attempted
murder (Penal Code2 §§ 187, subd. (a), 664), first degree burglary (§§ 459, 460, subd.
(a)), and attempted robbery in concert (§§ 211, 212.5, subd. (a), 213, subd. (a)(1)(A),
664), with allegations that he personally used deadly weapons (§ 12022, subd. (b)(1)),
and that he inflicted great bodily injury (§ 12022.7, subd. (a)). The charges arose from an
attempted home invasion robbery, where the victim was beaten with a crowbar and
stabbed with a knife. The victim suffered substantial injuries. There were four involved
         1
       The issue being whether the trial court abused its discretion in denying
defendant’s motion to withdraw his plea.
         2
             All further references are to the Penal Code.


                                                             1
suspects, including defendant. The victim identified defendant as one of the individuals
who struck him with a crowbar and stabbed him.3
       Pursuant to a negotiated disposition, defendant pleaded no contest to assault with a
deadly weapon (§ 245, subd. (a)(1)) and admitted the allegation that he inflicted great
bodily injury (§ 12022.7, subd. (a)). The remaining charges and allegations were
dismissed. The agreed-upon sentence was seven years in state prison.4 Prior to
sentencing, defendant indicated that he wished to withdraw his plea, on the grounds that
he was not adequately advised of the consequences. The trial court appointed new
counsel to represent defendant for this potential motion. Defendant’s new attorney
investigated the issue and subsequently informed the court that he found no grounds upon
which to base a motion to withdraw the plea. The court denied defendant’s request to
withdraw his plea. Defendant was sentenced to seven years in state prison. Defendant
obtained a certificate of probable cause permitting him to challenge the denial of his
motion to withdraw his plea on the grounds that he did not understand the consequences
of his plea.
       Before accepting defendant’s plea, the court advised him of all the constitutional
rights he would waive by entry of the plea, and the agreed-upon sentence he would
receive. The court found a factual basis for the plea, and indicated that it was voluntary.
Defendant was represented by counsel throughout the proceedings. There was no error in
the entry of the plea, nor in the denial of the motion to withdraw it. Separate counsel
appointed by the court to assess defendant’s request to withdraw his plea found no basis
for such a motion.5 There was no error in the sentencing. There are no meritorious
issues to be argued on appeal.

       3
           The facts are taken from the factual summary contained in the probation report.
       4
        Consisting of the aggravated term of four years in state prison for the assault
charge, plus an additional three years for the infliction of great bodily injury allegation.
       5
        Prior to his plea, the trial court had specifically advised defendant, “[W]hat you
would be pleading to is an offense that carries a four-year sentence and then you’d be
admitting the third special allegation that you inflicted great bodily injury on Mr.
Alsonso? The total commitment to state prison would be seven years.” (Italics added.)

                                              2
       The judgment is affirmed.




                                                 ______________________
                                                  Sepulveda, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Dondero, J.




* Retired Associate Justice of the Court of Appeal, First Appellate District, Division
Four, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




The court subsequently advised defendant, “In addition to the seven years in prison,
you’d be liable for a penal fine of up to $10,000.” (Italics added.)


                                             3